UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

In Re: A. H. ROBINS COMPANY,
INCORPORATED,

Debtor.

                                                                      No. 98-1647
DAVIE JEAN STEVENS,
Claimant-Appellant,

v.

DALKON SHIELD CLAIMANTS TRUST,
Trust-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Robert R. Merhige, Jr., Senior District Judge;
Blackwell N. Shelley, Bankruptcy Judge.
(CA-85-1307-R)

Submitted: October 30, 1998

Decided: December 2, 1998

Before WIDENER, HAMILTON, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Bernard Redfield, DAVIS, WILLIAMS & CO., L.P.A., Cleveland,
Ohio, for Appellant. Orran L. Brown, Richmond, Virginia, for Appel-
lee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Davie Jean Stevens appeals the district court's order denying her
Fed. R. Civ. P. 60(b)(1) motion seeking reinstatement of her disal-
lowed Dalkon Shield claim. Because the district court did not abuse
its discretion, we affirm.

In order to perfect her timely Dalkon Shield claim, Stevens, like
other claimants, was required to complete a questionnaire giving
information about herself and her alleged injuries and to return the
questionnaire to the bankruptcy court by June 30, 1986. Stevens did
not return a completed questionnaire.

The district court gave claimants who failed to return the initial
questionnaire a second chance to perfect their claims. To that end, a
second questionnaire was mailed to those claimants who had not sub-
mitted initial questionnaires. The second questionnaire included a
warning that, unless the completed questionnaire was postmarked or
delivered to the court by July 15, 1987, the court would disallow the
claim. Stevens never returned a completed second questionnaire.

On July 20, 1987, the district court entered an order disallowing the
claims of all Dalkon Shield claimants, including Stevens, who had not
submitted timely, completed questionnaires. The court also sent a
notice to claimants affected by the order that it would reconsider the
disallowance of their claims if it received a written request for rein-
statement by September 11, 1987. To facilitate the reconsideration
process, the court sent a one-page form to holders of disallowed
claims, including Stevens.

Stevens filed nothing related to her Dalkon Shield claim until she
wrote to the bankruptcy clerk in September 1989. She stated that she

                    2
had not received the materials from the Trust because she had moved
from the address she had originally given the Trust.

The district court treated her letter as a Fed. R. Civ. P. 60(b)(1)
motion for relief from the order disallowing her Dalkon Shield claim.
The court denied the motion because it was untimely, having been
filed more than one year after entry of the July 1987 order, and
because Stevens set out no circumstances that would qualify as excus-
able neglect under Rule 60(b)(1). Stevens appeals the denial of her
motion.

Rule 60(b)(1) authorizes relief from a final judgment because of
excusable neglect. Such motions must be filed within one year of the
order from which the movant seeks relief. See Fed. R. Civ. P.
60(b)(1). The remedy of Rule 60(b) "is extraordinary and is only to
be invoked upon a showing of exceptional circumstances." Compton
v. Alton S.S. Co., 608 F.2d 96, 102 (4th Cir. 1979). We review the
denial of a Rule 60(b) motion for abuse of discretion. See Heyman v.
M.L. Mktg. Co., 116 F.3d 91, 94 (4th Cir. 1997).

Stevens' motion was untimely, having been filed more than one
year after entry of the order from which she seeks to be relieved. Fur-
ther, the grounds for relief do not constitute excusable neglect largely
because the failure to perfect her claim was her fault. See Home Port
Rentals, Inc. v. Ruben, 957 F.2d 126, 132 (4th Cir. 1992). It was
incumbent upon Stevens to keep the court apprised of her where-
abouts and to inquire about the status of her claim. Because her
motion was both untimely and without merit, the district court did not
abuse its discretion in denying the motion.

We therefore affirm the judgment of the district court. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    3